Per Curiam:
The defendant’s servant entered the well of an elevator to pick up some bags that had been taken from him and thrown there by a foreman who had charge of the things stored in the basement, where the decedent had procured the articles, as he was ordered to do by his own foreman, who was in a connecting building. A descending elevator killed him. The defendant had provided a sufficient bar to preclude entrance to the well, the bottom of which was- a few inches below the floor of the basement. There was sufficient evidence that the bar was not in place, and that in practice it was kept lifted so as to permit entrance. The proof is that the decedent knew of the well and of its use, and that he entered it without making any provision for protection against the *943elevator as it descended. The guard was required to bar the way to one seeking to enter through ignorance or inadvertence, not to turn aside a person going in with knowledge and design. The decedent could scarce escape the misfortune to which his venture, undertaken with full knowledge, exposed him. (Lynch v. Elektron Mfg. Co., 195 N. Y. 171.) The judgment and order should be reversed and a new trial granted, costs to abide the event. Jenks, P. J., Thomas, Carr, Mills and Putnam, JJ., concurred. Judgment and order reversed and new trial granted, costs to abide the event.